Appeal from a decision and award of the Workmen’s Compensation Board. Although a long period elapsed between the date of the accident (April 20, 1950) to which the decedent’s cardiac condition has been attributed, and his death (October 20, 1957), there are continued links of association of the two events which sufficiently sustain the award of compensation. The original accident is well established. Decedent was moving a roll of paper weighing from 870 to 900 pounds when a wooden wedge used to help turn it slipped and decedent testified during his lifetime that he “felt a pain in the center of my chest” when he “tried to twist the roll”. He was hospitalized for acute myocardial infarction; and there is adequate medical proof that the accident helped cause it. Decedent was thereafter under continuous medical care until his death. After a period of total disability he was found to be partially disabled; and awards were made and paid for partial disability. There is contemporaneous medical proof taken during his lifetime before the board in which a failure to show improvement in his condition is noted. A new coronary thrombosis occurred in 1957, and there is adequate medical proof connecting the resulting death with the earlier accident. The medical evidence in this respect is substantial. Decision and award unanimously affirmed, with costs to the Workmen’s 'Compensation Board.